Order entered June 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01141-CR

                        JEREMY JOHN SANDERSFELD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82341-07

                                           ORDER
       On March 18, 2014, this Court struck the Anders brief filed by counsel because the

record was not complete and the brief did not comply with the requirements of Anders v.

California. We ordered that the record be supplemented with the reporter’s record of April 5,

2011 plea hearing, as well as the records of any other hearings. We further ordered that counsel

file either an amended Anders brief or a brief raising issues on the merits within sixty days. On

March 24, 2014, we received the record of the April 5, 2011 hearing, and on March 28, 2014, we

received a letter from court reporter Janet Dugger stating that no other hearings were recorded.

To date, however, we have not received either an amended Anders brief or a brief raising issues

on the merits.
         Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                      /s/     LANA MYERS
                                                              JUSTICE